DETAILED ACTION
This is the first Office Action on the merits based on the 17/380,072 application filed on 07/20/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14, as originally filed, are currently pending and considered below.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (TW200920444A).

    PNG
    media_image1.png
    471
    413
    media_image1.png
    Greyscale

Regarding claim 1, Chen discloses an exercise bike (Rehabilitation exercise bike; Figures 1 and 2) configured to fold and change at multiple angles (i.e., the exercise bike seen in Figure 1 folds in two different directions as seen in Figures 1-5), comprising: a base unit (Guide 11; Figure 1) extending along a length direction and having a front end and a rear end in opposite directions (i.e., the front and rear end are in opposite directions and a length between the two ends); a stand unit (Base 13 and display unit 31; Figure 2) comprising a lower riser (Base 13; Figure 2) pivotally connected to the front end of the base unit (i.e., the base 13 is pivoted to the front end as shown in Figure 2 above) and an upper riser (Display unit 31; Figure 2) connected to the lower riser (i.e., the lower riser 13 is connected at a pivot to the display unit 31), wherein: the lower riser is configured to rotate relative to the base unit within a first angle range (i.e., the first angle is presented at the bottom of Figure 2 above), and the upper riser is configured to rotate relative to the lower riser within a second angle range (i.e., the second angle is presented at the bottom of Figure 2 above); a first resistance unit (Pedals 12 and transmission unit; Figure 2) being provided on the lower riser of the stand unit and being configured to provide resistance to limbs when moving (i.e., the lower resistance unit provides circular motion and resistance to a user using his/her lower limbs).  ; and a second resistance unit (Lever 22 and motor 21; Figure 1) being provided on the upper riser of the stand unit and being configured to provide resistance to limbs when moving (i.e., the upper resistance unit provides circular motion and resistance to a user using his/her upper limbs).  

Regarding claim 11, Chen discloses a panel (Display unit 40; Figure 2) the second resistance unit 22,21 is arranged at an end of the upper riser away from the base unit (i.e., the mechanism is at the farthest end form the base 11), and the panel is pivotally connected to the second resistance unit (i.e., the panel 40 is pivoted and hinged to the top of the end of the upper riser and resistance unit).  

Regarding claim 12, Chen discloses a length of the upper riser in a height direction is less than a length of the lower riser in the height direction (i.e., the Figure 6 shows the height of the lower rise is higher than the height of the upper riser), when the stand unit rotates relative to the base unit to an included angle of 0 degrees with the base unit (i.e., the base is pivoted at one end to the stand unit and allows the base 13 move towards the floor till it is 0 degrees; Page 1 Para. 3 “The base column of this case can change the inclination angle so as to correspond to the user's height. If the user actuates the rehabilitation equipment with either limb, the other limbs can be linked together.”)  and when the upper riser rotates relative to the lower riser to an included angle of 0 degrees with the lower riser (See Figure 6; i.e., the upper and lower riser can be placed at an angle that is 0 degrees): the base unit, the upper riser, and the lower riser are overlapped along the height direction (i.e., the base and risers overlap in the vertical direction as seen in Figure 6), and the first resistance unit and the second resistance unit are spaced apart along the length direction (i.e., the resistance units are spaced apart horizontally as seen in Figure 6).  

Regarding claim 13, Chen discloses the first angle range is between 0 degrees and 150 degrees, and the second angle range is between 0 degrees and 270 degrees (i.e., the angles shown are between 0-90 degrees as seen by Figures 1-5 which are within the ranges of 0-150 and 0-270 degrees).  

1 3 Regarding claim 14, Chen discloses the first angle range is between 0 degrees and 90 degrees, and the second angle range is between 0 degrees and 180 degrees (i.e., the angles shown are between 0-90 degrees as seen by Figures 1-5 which are within the ranges of 0-90 and 0-180 degrees). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (TW200920444A) in view of Bayerlein (US Patent Pub. 2018/0228682).
	
    PNG
    media_image2.png
    485
    405
    media_image2.png
    Greyscale

Regarding claim 2, Chen discloses the base unit 13 comprises a base (See annotated line in Figure 2 above) extending along the length direction and at least one roller (i.e., the annotated wheel seen in Figure 2 above is round wheel that rolls on a ground surface), the base has the front end and the rear end (i.e, the left end is the front end and the right end is the rear end), 
Chen does not disclose at least one roller and the at least one roller is pivotally connected to a bottom of the front end of the base.  
Bayerlein teaches an analogous exercise device comprising at least one roller (Wheels 104; Figure 1) and the at least one roller 104 is pivotally connected to a bottom of the front end of the base (i.e., the wheels are at the front of the exercise device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom base of Chen to have the wheels of Bayerlein in order to lift/raise the rear portion of the device 100 to place the wheels 104 in contact with a support surface, at which point the user may push or pull the device 100 via the handle 105 to move the device 100 into a desired position. (End of Para. [0038])

Regarding claim 3, Chen discloses the rear end of the base (See Figure 2 above).
Chen does not disclose the rear end of the base a handle that is configured to be held.  
Bayerlein teaches an analogous exercise device comprising the rear end of the base a handle (Handle 105; Figure 1) that is configured to be held. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear end of the base of Chen to have the handle of Bayerlein in order to lift/raise the rear portion of the device 100 to place the wheels 104 in contact with a support surface, at which point the user may push or pull the device 100 via the handle 105 to move the device 100 into a desired position. (End of Para. [0038])

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to dependent claim 4, Chen discloses a support unit that utilizes two connection lugs (Lugs on either side of Motor 11; Figure 2) but fails to teach a support unit containing a structure that connects the base unit to the lower riser as presented in the above limitation.
In regards to dependent claim 8, Chen discloses a two joint connection (131 and 132; Figure 2) but fails to teach the stand unit further comprises a toggle member inserted between the upper riser and the lower riser, the toggle member is pivotally connected to the upper riser with a first elbow joint and pivotally connected to the lower riser with a second elbow joint, the upper riser rotates relative to the lower riser with the first elbow joint as a center of rotation, and the upper riser rotates relative to the lower riser with the second elbow joint as a center of rotation with linking to the toggle member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784           

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784